                                                                        Page 1 of 10


          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

IN RE: ABILIFY (ARIPIPRAZOLE)
PRODUCTS LIABILITY LITIGATION,                Case No. 3:16-md-2734

                                              Chief Judge M. Casey Rodgers
                                              Magistrate Judge Gary Jones
This Document Relates to All Cases
______________________________/

                                  ORDER

      This matter is before the Court on Plaintiffs’ Request for Additional

Discovery from Dr. Berit Carlson. ECF No. 1062. Defendant Bristol-Myers

Squibb (“BMS”) has filed a brief in opposition. ECF No. 1063. The Court

has reviewed the submissions and for the reasons explained below grants

Plaintiffs’ request to obtain additional ESI from Dr. Carlson’s custodial files.

                               BACKGROUND

      The present dispute regarding production of additional ESI from Dr.

Carlson’s custodial files stems from Plaintiffs’ September 27, 2018, Motion

to Compel More Complete Productions. ECF No. 1005. The Court

conducted a telephonic hearing on October 18, 2018, to address the

Motion to Compel. The Court postponed ruling on Plaintiffs’ Motion to

Compel and directed the parties to engage in more detailed discussions

concerning why additional discovery is necessary regarding each
                                                                       Page 2 of 10


custodian at issue. To the parties credit, after engaging in further meet and

confers Plaintiffs and BMS reached agreement on all custodians except for

Dr. Carlson. The Court directed the parties to file briefs addressing whether

BMS should be required to conduct an additional search of Dr. Carlson’s

custodial records with additional search terms for the period of 2003-2006.

This order resolves this remaining issue.

        Previously, during the general causation discovery phase, BMS

collected and searched Dr. Carlson’s ESI from 2007 through February 28,

2017, using the general causation search terms agreed to by the parties.

During the general liability discovery phase, BMS collected and searched

Dr. Carlson’s ESI from 2009 through 2012, when she held the position of

Director, Neuroscience Medical Strategy/Medical Affairs. Additionally, as to

non-ESI, BMS produced 3,000 pages of hard copy documents from 2003-

2007 and 2010 and 21 handwritten notebooks covering the time period

form 2003-2012.

        Plaintiffs proffer that because of Dr. Carlson’ extensive involvement

with Abilify® from 2003-206, there is a reasonably high expectation that the

additional searches of her custodial files will uncover critical evidence that

has not yet been produced. Plaintiffs request BMS to produce responsive


Case No: 3:16-md-2734
                                                                      Page 3 of 10


ESI covering the time period of 2003-2006. Additionally, Plaintiffs request

that BMS run a search using the modifier “ari” across Dr. Carlson’s entire

custodial file for 2003-2012—the entire time period Dr. Carlson worked on

Abilify®.

        While recognizing that Dr. Carlson played a key role in 2009-2012—

when she held the position of Director of Neuroscience Medical Affairs,

served as the lifecycle lead for Abilify®, and regularly attended Medical

Surveillance Team meetings—BMS says that there is no justification for

the production of ESI from Dr. Carlson’s custodial files from 2003-2006

because Dr. Carlson held an entry-level position during this time frame.

BMS says that because Dr. Carlson held an entry level position during

2003-2006 her role with Abilify® does not have any unique relevance to

this case. According to BMS, requiring BMS to collect, search and review

ESI from Dr. Carlson’s custodial files from 2003-2006 is not proportional to

the needs of the case because of the marginal importance of Dr. Carlson’s

early Abilify® positions. BMS further says that production of ESI from

2003-2006 is not proportional because any responsive ESI would be

duplicative of ESI already produced.



Case No: 3:16-md-2734
                                                                     Page 4 of 10


                               DISCUSSION

        Dr. Carlson was hired by BMS in June 2003 as a Medical Science

Liaison (“MSL”) to work with the Abilify® team. She held this position for 16

months. When Dr. Carlson was hired she was provided with Abilify®

training materials and educational materials. These materials previously

were produced by BMS when BMS produced hard copy documents. Dr.

Carlson was one of a number of MSLs managed by Regional Associate

Directors. BMS has produced documents from the Regional Associate

Directors for Florida from 2002-2012. Notably, when Dr. Carlson was hired

she attended lectures from experts in the field and was provided with

scientific publications concerning Abilify’s® mechanism of action. As a

MSL for Abilify® Dr. Carlson’s primary function was to educate physicians

about Abilify®.

        In October or November 2004 Dr. Carlson was promoted to Manager,

U.S. Neuroscience Medical Strategy overseeing the medical affairs group

for Abilify® at the BMS headquarters in Princeton, New Jersey. Dr. Carlson

stayed with the Abilify® Medical Affairs department from 2004-2012,

working exclusively on Abilify®. Thus, between 2003-2006 Dr. Carlson

served as a MSL for Abilify® for sixteen months and then for the next two
Case No: 3:16-md-2734
                                                                        Page 5 of 10


years she served as the Manager of the US Neuroscience Medical

Strategy until she was promoted in 2006 to the Associate Director position.

        During the 2003-2006 time frame (and continuing after 2006) Dr.

Carlson was responsible for disseminating safety and efficacy information

to prescribing physicians. In addition, beginning in 2004, Dr. Carlson was

responsible at least in part for planning BMS’s publication strategy, which

included distributing BMS’s commercial message regarding Abilify’s®

safety profile to prescribing physicians. Lastly, beginning in 2005 Dr.

Carlson served as the study director for a clinical trial and then from 2006-

2007 she served as the Medical Affairs Lead for another clinical study.

In sum, between 2003-2006 Dr. Carlson was involved exclusively with

Abilify® in a variety of roles, with increasing responsibility as her career

progressed at BMS.

        Plaintiffs say that given Dr. Carlson’s roles from 2003-2006 in which

to varying degrees she was involved with physician education, marketing,

publication and medical planning there is a reasonable expectation that

documents relevant to the issues germane to this case would be located in

her custodial files for 2003-2006.

        While BMS does not dispute that Dr. Carlson played an important

Case No: 3:16-md-2734
                                                                       Page 6 of 10


role with Abilify®, BMS says the importance of her involvement was while

she served as Director, Medical Affairs/Medical Strategy in 2012 when

pathological gambling was assessed in response to the inquiry from a

foreign regulatory authority. According to BMS, Dr. Carlson’s role with

Abilify® was not significant until 2008 when she became the medical point

person for Abilify®. BMS says that Dr. Carlson’s role and responsibilities

then expanded in 2010 when she began attending Abilify® MST meetings

as part of the lifecycle team and then further expanded in 2011 when Dr.

Carlson became the Lifecycle Lead for Abilify®. Dr. Carslson’s custodial

files in these time frames were collected, searched, reviewed and

produced for both phases of discovery.

        BMS argues that Dr. Carlson’s 2003-2006 custodial files should not

be subject to discovery because her role with Abilify® then does not

warrant it and because BMS already has produced ESI from Dr. Carlson’s

supervisors covering this time period as well as providing Dr. Carlson’s

hard copy documents from 2003-2006. According to BMS, discovery of Dr.

Carlson’s custodial files would uncover at best ESI that is marginal to the

issues in the case and duplicative of ESI already produced.

        As with most discovery disputes involving ESI the Court is required to

Case No: 3:16-md-2734
                                                                        Page 7 of 10


assess the proportionality of requiring the production of additional ESI.

Among the factors the Court may consider in assessing proportionality are

the importance of the discovery in resolving the issues and whether the

burden or expense outweighs the likely benefit. Rule 26(b)(1) Fed. R. Civ.

P. The Advisory Committee Notes to the 2015 Amendments to the Federal

Rules of Civil Procedure provide that “”[t]he court’s responsibility, using all

of the information provided by the parties, is to consider [the burden and

benefit of the proposed discovery] and all of the other factors in reaching a

case-specific determination of the appropriate scope of discovery.” Thus,

although no one factor is designed to outweigh the other factors, as a

practical matter, the determination here hinges upon whether production of

Dr. Carlson’s custodial files is important to resolution of the issues in the

case. That does not mean that this factor outweighs consideration of

whether the burden or expense outweighs the likely benefit. Certainly

requiring a party to conduct an additional collection, search, review and

production of ESI by necessity will increase the cost of discovery. The

question therefore is whether the ESI from Dr. Carlson’s custodial files

from 2003-2006 likely will disclose information that will be useful to the

issues in this case. The Court concludes that it will.

Case No: 3:16-md-2734
                                                                          Page 8 of 10


        Admittedly Dr. Carlson’s role and responsibility for Abilify® increased

and expanded from 2003, when she was hired as a MSL, to 2011 when

she became the Lifecycle Lead for Abilify®. But that is precisely the reason

why Dr. Carlson’s earlier custodial files from 2003-2006 have importance

and will not simply result in the production of duplicate ESI or ESI of

marginal importance.

        Dr. Carlson’s increasing involvement with and responsibility for

Abilify®—and particularly her key role with Abilify® in 2009-2012—was

certainly informed by her prior roles and experience with Abilify®. Between

2003-2006 Dr. Carlson was initially educated on the mechanism of action

of Abilify®, was involved with interacting with physicians, who were offering

or considering offering Abilify® as a treatment option to their patients, and

then after her promotion to Manager, US Neuroscience Medical Strategy,

she was responsible for overseeing the medical affairs group for Abilify®.

Notably, at least during some period of time after Dr. Carlson became

Manager for US Neuroscience Medical Strategy she was directly involved

with disseminating safety and efficacy information to prescribing

physicians. Additionally, at least towards the end of the 2003-2006 time

frame Dr. Carlson was extensively involved in a number of Abilify® clinical

Case No: 3:16-md-2734
                                                                          Page 9 of 10


trials. While Dr. Carlson did not attend MST meetings between 2003-2006,

her extensive (and exclusive) involvement with Abilify® during this time

frame was not divorced from the role she eventually assumed with regard

to Abilify®. Dr. Carlson’s continuous involvement with Abilify® evidences a

longitudinal progression of responsibilities, and not simply a vertical

progression, with unrelated involvement and responsibilities as she

assumed different positions with BMS. In short, Dr. Carlson’s involvement

with Abilify® during her time as a key player in 2009-2012, did not take

place in a vacuum unrelated to her previous involvement with Abilify®

between 2003-2006. Production of Dr. Carlson’s ESI from her earlier roles

in the field therefore is likely to produce ESI that is relevant to issues

concerning safety and efficacy of Abilify® as well as labeling, publication

and medical planning. The Court recognizes that additional collection,

search and review will involve increased discovery costs. The anticipated

increased costs from a targeted collection, however, during a three year

period of time does not in the Court’s view outweigh the likely benefit of the

discovery. The Court therefore concludes that the requested discovery is

proportional to the needs of the case and must be produced by BMS.

        That leaves the issue of whether BMS also should be required to

Case No: 3:16-md-2734
                                                                        Page 10 of 10


conduct an additional search of the previously collected custodial files

using the product modifier “ari,” a term Plaintiffs say BMS employees

frequently used to identify Abilify®. Because the prior search terms did not

include “ari,” and Plaintiffs say use of this product modifier could identify

other documents, the Court is persuaded that BMS should run an

additional search from the collection of Dr. Carlson’s custodial files using

only the product modifier “ari.” This view is consistent with the Court’s

previous ruling that Otsuka should do so for certain custodians and is

consistent with what BMS has agreed to do in the stipulation reached

between the parties for the additional searches of custodians.

        Accordingly, for these reasons, Plaintiffs’ supplemental motion to

compel BMS to produce ESI from Dr. Carlson’s custodial files from 2003-

2006 is granted. The parties are directed to meet and confer and within ten

(10) days provide the Court with a projected time frame for the production

of the additional ESI.

        DONE AND ORDERED this 29th day of November, 2018.


                                      s/Gary R. Jones
                                     GARY R. JONES
                                     United States Magistrate Judge


Case No: 3:16-md-2734
